—In an action to foreclose mechanic’s liens, the defendant Summit Renovation Corp. appeals from so much of (1) an order of the Supreme Court, Richmond County (Leoné, J.), dated December 4, 1997, as granted that branch of the motion of the defendant Grandview Structural Steel which was for summary judgment on its cross *461claim against Summit Renovation Corp. to foreclose a mechanic’s lien in the principal sum of $40,804.50, (2) a judgment of the same court, dated December 19, 1997, as was entered thereon, (3) an order of the same court, dated December 4, 1997, as granted that branch of the motion of the defendant Vanderstar Contracting Co., Inc., which was for summary judgment to foreclose a mechanic’s lien in the principal sum of $19,870, and (4) a judgment dated January 5, 1998, as was entered thereon.
Ordered that the appeals from the orders are dismissed; and it is further,
Ordered that the judgments are reversed insofar as appealed from, on the law, so much of the orders as granted those branches of the motions which were for summary judgment against the appellant are vacated, and those branches of the motions are denied; and it is further,
Ordered that the appellant is awarded one bill of costs, payable by the respondents.
The appeal from the intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgments in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeals from the judgments (see, CPLR 5501 [a] [1]).
There are issues of fact which preclude the granting of summary judgment against the appellant (see, Coneseo Indus. v St. Paul Fire & Mar. Ins. Co., 184 AD2d 956).
The appellant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Joy and Schmidt, JJ., concur.